In substance the Bill alleges the levy of a maintenance tax under Chapter 8412, Acts of 1921, for the year 1927, and sale of the property by Trustees of the Internal Improvement Fund, of the value of some ten thousand dollars for the failure to pay this tax amounting in the aggregate to less than ten dollars. Deed was executed by the Trustees to the purchaser, Hecht, and thereafter suit in ejectment was instituted by him. Appellees, complainant below, filed their bill praying for restraining order, temporary and perpetual, against the prosecution of the common law action, and that the instruments of conveyance executed by the Internal Improvement Fund be declared null and void.
There are a number of assignments of error from which one question arises to be decided by this Court, and that is, has there been a substantial compliance with the law in this case so that the deeds executed by the Trustees, convey a fee simple title to Appellant, Hecht. From this question *Page 764 
arise three propositions of law to be decided. First, is Chapter 8412, Acts of 1921, sufficient as an adoptive statute to authorize the Trustees of the Internal Improvement Fund to sell the land in controversy under Sections 1546 and 1547. Second, the sufficiency of the notice of sale. Third, the constitutionality of the Acts.
Chapter 8412 (Sec. 1594 C. G. L) contains this provision:
"In all other respects the law governing the assessment, collection and sale of lands for the non-payment of Everglades Drainage District taxes shall be and is hereby made applicable to the benefit tax as herein provided for."
There are many instances where parts of other statutes have been adopted, as a study of the taxation law will reveal. In this instance it is clear that the Legislature intended to provide for the sale by the tax collector with reference to this tax, and that no discrimination should be made in the collection of taxes due between the acreage tax and the maintenance tax.
"It is a general rule that, when a statute adopts a part or all of another statute, domestic or foreign, general or local, by a specific and descriptive reference thereto, the adoption takes the statute as it exists at that time. The subsequent amendment or repeal of the adopted statute has no effect on the adopting statute, unless it is also repealed expressly or by necessary implication. But when the adopting statute makes no reference to any particular statute or part of statute by its title or otherwise, but refers to the law generally which governs a particular subject, the reference in such a case includes, not only the law in force at the date of the adopting Act, but also all subsequent laws on the particular subject referred to, so far at least as they are consistent with the purpose of the adopting *Page 765 
Act. When a prior Act is incorporated in a subsequent one in terms or by relation, the repeal of the former leaves the latter in force, unless also repealed expressly or by necessary implication."
Williams, et al., v. State ex rel. Newberger, 100 Fla. 1267,125 So.2d 358. Roesch v. State ex rel. Wyman, 62 Fla. 263,56 So. 562.
"A statute may adopt a part or all of another statute by specific and descriptive reference thereto, and the effect is the same as if the statute or the part thereof adopted had been written into the adopted statute."
36 Cyc. 1152.
The notice given by the Trustees of the Internal Improvement Fund is in substance (omitting the description of other lands) as follows: Notice is given that under provisions of Sec. 1546, Compiled General Laws, the Trustees of the Internal Improvement Fund will, beginning at 10 o'clock A. M., April 8, 1931, at the Capitol in Tallahassee, offer for sale, subject to redemption prior to date of sale, the following described land, title to which is vested in said Trustees by virtue of Everglades Drainage District tax certificates, all in Dade County, Florida:
Lot 20 in block one, Section B, Coral Gables S/D P. B. 5. 11. Sections 7 and 8-54-41. Terms cash. Redemption will be for the amount of Everglades Drainage District taxes, together with interest, penalties and costs.
The notice is silent as to any description of assessment by certificate number, year of assessment, year of tax sale or otherwise. Counsel contends that because the title had passed to the Trustees that it was not necessary for the notice to contain these requirements. He overlooks the fact that the right of redemption still remained in the Appellees, *Page 766 
and that the very purpose of the notice was the opportunity to redeem.
The notice recites that the Trustees will offer for sale, subject to redemption, the following lands — title to which is vested in said Trustees by virtue of Everglades Drainage District tax certificates; that redemption will be for the amount of Everglades Drainage District taxes.
There are two kinds of taxes imposed on the lands of the Everglades Drainage District — one is an acreage tax imposed by authority of Chapter 6456, Acts of 1913, as amended by Section 1534, Compiled General Laws, and until the Act of 1921 was the only tax with which these lands were burdened, and this tax was recognized as Everglades Drainage District tax. The other is known as a maintenance tax, imposed by authority of Chapter 8412, Acts of 1921, which adopts parts of the law applicable to the Everglades Drainage District tax.
"In all other respects the law governing the assessment, collection and sale of lands for the non-payment of Everglades Drainage District taxes, shall be and is hereby made applicable to the benefit tax as herein provided."
The lands involved are located, according to the notice, in Sections 7 and 8, Township 54, Range 41 East, and are, under Section 1534, Compiled General Laws, exempt from the acreage or Everglades Drainage tax, but are subject to the maintenance tax. It is true that both the acreage tax and the maintenance tax come under the head of Everglades Drainage tax, but we are dealing with the sufficiency of a notice and with a statute that must be construed strictly, and a distinction between the tax having been recognized by the adopting statute, the notice is misleading, and, therefore, insufficient.
The Court having held the notice insufficient, it is unnecessary *Page 767 
to discuss the constitutionality of the statute — suffice it to say that this question has been many times presented to this Court to test the validity of this legislation and in every instance the Court has sustained the Acts.
Banerman v. Catts, 80 Fla. 170, 85 So.2d 336.
Lainhart v. Catts, 73 Fla. 735, 75 So.2d 47.
Forbes Pioneer Boat Line v. Everglades Drainage District,77 Fla. 742, 82 So.2d 346.
Under the authority of San Sebastian Development Corporation v. Couch we are of the opinion that the Chancellor erred in taxing the costs against the Appellant.
IT IS ORDERED that the decree of the court be affirmed, except as to the taxing of the costs, and that the cause be remanded with directions to tax the costs againt the Appellees.
CAMPBELL, Circuit Judge, concurs.
WHITFIELD, ELLIS and BROWN, J. J., and JOHN U. BIRD, Circuit Judge, concur in the conclusion.
DAVIS, C. J., and TERRELL and BUFORD, J. J., disqualified.